DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, limitation of “the dividing step occurs such that…” lacks sufficient antecedent basis because previous claim 13 recites two separate dividing steps. Consequently, it is unclear which dividing step is implied by this limitation. For proper antecedent basis, it appears that claim should recite: “the step of dividing the cover occurs such that…”.
Similar to claim 21, limitation of “the dividing step occurs such that…” in claims 23 and 26 lacks sufficient antecedent basis. 
Appropriate corrections are requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 20 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (US 2016/0305443, hereafter “Schwarz”).
Regarding claim 13, Schwarz discloses a method of forming a gas turbine engine component (fig. 1, [0006]) comprising: forming a recessed region 56 in a sidewall 58 of a main body 52 (fig. 2, [0020]); dividing the recessed region into a plurality of pockets between one or more ribs 78A-78B such that the plurality of pockets are surrounded by a perimeter 54 of the recessed region (fig. 3, [0021-0022, 0025]); contouring a cover according to an external surface contour of the main body 52 such that a perimeter of the cover is dimensioned to mate with the perimeter of the recessed region- multi-piece cover is dimensioned & designed based on the cover mounting support 70 (figs. 2-3 [0019]); dividing the cover to form a plurality of cover skins 72, 74, 76 subsequent to the contouring/designing step [0021]; positioning the plurality of cover skins to enclose respective ones of the plurality of pockets (fig. 3, [0024]); and welding the plurality of cover skins to the main body along the one or more ribs subsequent to the positioning step (fig. 4, friction stir welds- 104A-B, [0028]). Examiner notes that recited contouring and dividing are merely designing steps without requiring any actual mechanical procedure (i.e. forging or machining). It not limited by any specific size and shape; in other words, any pocket size/shape meets the claims.
As to claim 14, Schwarz discloses that the plurality of cover skins includes a peripheral cover skin 72 or 74 and at least one localized cover skin 76 (fig. 3), the peripheral cover skin comprising a perimeter of the cover such that the peripheral cover skin 72 or 74 surrounds the localized cover skin 76 (fig. 4).  
As to claim 15, Schwarz discloses welding the peripheral cover skin 72 or 74 to the main body 52 along a perimeter of the recessed region 56- see dashed line parameter in fig. 2 and welding along a vertical perimeter (fig. 4).
As to claim 20, Schwarz discloses that the external surface contour of the main body 52 and external surfaces of the plurality of cover skins cooperate to define a pressure side or a suction side of an airfoil 50 (fig. 2, [0020]).
As to claim 27, Schwarz discloses the method further comprising: forming the main body to establish a portion of an airfoil; wherein the airfoil includes an airfoil body extending between leading edge 62 and trailing edge 64 in a chordwise direction and extending from a root section in a spanwise direction (fig. 2, [0020]), the airfoil body comprises the main body, and the airfoil body defines pressure and suction sides separated in a thickness direction [0005]; and wherein the positioning step occurs such that the external surface contour of the main body and external surfaces of the plurality of cover skins cooperate to define the pressure side 80B or the suction side 80A of the airfoil (fig. 3, [0024]).
As to claim 28, Schwarz discloses that the airfoil is a fan blade [0005].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz as applied to claim 13 above, and in view of Weisse (US 2013/0108470).
As to claim 16, Schwarz discloses another plurality of reinforcement ribs 90 disposed in one or more portions of recess 56 in order to supplement structural integrity of the blade component [0025]. In this manner, the one or more ribs include a first set of ribs 78A-78B and a second set of reinforcing ribs 90 (fig. 3). Schwarz discloses that positioning step includes situating at least one cover skin over the second set of ribs (figs. 3-4). It is unclear whether each one of the second set of ribs extends from at least one of the first set of ribs in Schwarz. However, such ribs arrangement is known in the art. Weisse (also drawn to gas turbine airfoil/blade with cover) teaches an airfoil 10 with a cover 14 bonded to the airfoil 12 and at least two sets of plurality of ribs 18 (internal and external ribs), wherein each one of the second set of ribs (ribs forming square cavities in top left area) extends from at least one of the first set of ribs (vertical ribs on right area) (fig. 1, [0015]). Weiss further teaches that the ribs 18 can have a variety of different shapes and configurations in order to cooperate with different mating surfaces, thereby providing a combination of mechanical and .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz as applied to claim 13 above, and in view of Bales et al. (US 2019/0040744, hereafter “Bales”).
As to claims 18-19, Schwarz does not specifically discloses the one or more ribs including a raised protrusion that extends outwardly from a pedestal portion. However, Bales (also drawn to welded turbine engine component) discloses a blade component 110 having a main body 112, a recessed region 124 and pockets 126, a cover 130 (fig. 3A, [0045), and ribs 128”, wherein each of the ribs includes a raised protrusion 144 that extends outwardly from a pedestal portion 142 (fig. 3F, [0047]), both the pedestal portion and the raised protrusion dimensioned to support an opposed pair of the plurality of cover skins 130 on top (fig. 3F). Laser or electron beam welds 134/134’ attach the ribs 128 and cover 130 together such that the cover is attached to the airfoil body 134 [0049], and the raised protrusion portion 144 is consumed during the welding step (fig. 3F). The undercut ribs 128” have sides 142 with narrow annular portions to reduce weight of the blade without sacrificing the structural integrity of the blade [0047, 0049]. Bales teaches that high energy laser or electron beam weld is a simple, quick and low cost method of attaching the cover to the ribs; additionally, it reduces heat input, which reduces residual stress and blade distortion [0050]. .

Allowable Subject Matter
Claims 17 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and amended to overcome 112 rejection noted above.

Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive for following reasons. Examiner also notes that new grounds of 112 rejection has been made above concerning new claims 21-26.
Regarding 102 rejection under Schwarz, Applicant argues (pg. 1 of Remarks):
Examiner asserts that Schwarz discloses dividing the alleged cover of Fig. 3 to form the covers 72, 74, 76 subsequent to contouring the cover (ibid.). But, the rejection does not point to any evidence in the Schwarz reference establishing that the covers 72, 74, 76 are divided from a common cover, much less a common cover that was previously contoured according to the alleged external surface contour of the component (see ibid.). Accordingly, the Examiner appears to assert that the Bales reference "inherently" discloses these features.
contouring a cover and dividing the cover are general designing steps without requiring any actual mechanical procedure (i.e. forging or machining). Applicant’s original specifications states: A common cover 186 is formed at step 184C. The cover 186 can be forged, machined or produced by additive manufacturing from a metal or metal alloy, for example. In examples, the cover 186 is formed from a sheet metal body having a substantially planar geometry [0072]. However, present claim 13 does not recite forming a common cover by forming or machining, or dividing the common cover by a specific technique such as cutting. In other words, claimed “contouring” and “dividing” are broad steps and not limited by specific techniques disclosed in the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Schwarz teaches contouring/designing a multi-piece cover divided into a plurality of covers 72, 74, 76 according to an external surface contour of the main body 52 (figs. 2-3, [0019-0021]) and so, providing such cover on the main body meets the recited contouring and dividing steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735